                           Case 21-10205      Doc 7     Filed 01/13/21      Page 1 of 1

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                         at Baltimore
                                In re:   Case No.: 21−10205 − MMH        Chapter: 11

John McDonnell McPherson
Debtor

                      NOTICE OF DEADLINE FOR FILING MISSING DOCUMENT

DOCUMENT:                                         Voluntary Petition

PROBLEM:                                          The following pleadings are missing.

CURE:                                             All of these pleadings must be filed by the date shown below.

                                                  Ch 11 Income Form 122B due 01/26/2021

CONSEQUENCE:                                      If the problem is not cured by the date below,
                                                  YOUR CASE WILL BE DISMISSED WITHOUT A
                                                  HEARING.

This notice is issued pursuant to:                11 U.S.C. § 521
                                                  Federal Rule of Bankruptcy Procedure 1007

All deficiencies must be cured by 1/26/21.

Additional information for non−attorney filers is available at
http://www.mdb.uscourts.gov/content/no−attorney


Dated: 1/13/21
                                                  Mark A. Neal, Clerk of Court
                                                  by Deputy Clerk, Shannon McKenna
                                                  301−344−3390

cc:   Debtor
      Attorney for Debtor − Brent C. Strickland

Form ntcddl (03/05)
